              Case 3:20-cv-00168-VAB Document 1 Filed 02/06/20 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 ____________________________________
                                     )
 RICARDA SANCHEZ                     )
                                     )
             Plaintiff,              )
                                     )
       v.                            )                   Civil Action No.    __________
                                     )
                                     )
                                     )
 AV JANITORIAL SERVICES, LLC.,       )                   February 6, 2019
 ALFREDO VILLACIS                    )
                                     )
             Defendants              )
 ____________________________________)



                                            COMPLAINT

         1.      Plaintiff Ricarda Sanchez worked for Defendants cleaning a Best Buy in North

 Haven for over four years. She worked seven days a week from 7:00 in the morning until 10:00

 in the morning, for a total of 21 hours a week. Defendant regularly did not pay Ms. Sanchez for

 her work between June 2019 and December 2019. Ms. Sanchez bring this action to recover

 unpaid wages, liquidated damages, costs, and attorney’s fees pursuant to the Fair Labor

 Standards Act and Connecticut statutory provisions.


                                       JURISDICTION AND VENUE

         2.      This Court has jurisdiction over this controversy pursuant to 29 U.S.C. § 216(b)

and 28 U.S.C. §1331, and has supplemental jurisdiction over Plaintiff’s state law claims pursuant

to 28 U.S.C. § 1367.

         3.      Venue is appropriate pursuant to 28 U.S.C. § 1391(b) because the events giving

rise to this complaint occurred within this judicial district.
              Case 3:20-cv-00168-VAB Document 1 Filed 02/06/20 Page 2 of 4



                                              THE PARTIES

         4.      Plaintiff Ricarda Sanchez is a resident of Connecticut who worked for the

Defendants from 2015 through Dec. 30, 2019.

         5.      Defendants Alfredo Villacis and AV Janitorial Services LLC employed Ms.

Sanchez as a maintenance worker at Best Buy in North Haven. Defendant AV Janitorial is located

at 160 Reed Ave. in West Hartford, CT. Defendant Villacis is the principal member of AV

Janitorial.


                                                  FACTS

         6.      Mr. Villacis and AV Janitorial hired Ms. Sanchez to clean the Best Buy located at

398 Universal Dr. N., North Haven, CT, 06473, in 2015.

         7.      According to the agreement between Ms. Sanchez and Mr. Villacis, Ms. Sanchez

worked on the premises of Best Buy from 7 a.m. to 10 a.m., seven days a week.

         8.      Mr. Villavis promised to pay Ms. Sanchez $441 every fifteen days.

         9.      Since the beginning of her employment, Ms. Sanchez regularly received checks of

lesser amounts than the agreed-upon $441.

         10.     Starting in June of 2019, Ms. Sanchez did not receive any pay at all for the

majority of her work. In June 2019, Ms. Sanchez received one check for $336. In August 2019,

she received one check for $554. In October, 2019, she received one check for $346. In July,

September, and November 2019, she received no payment at all. Other than these three checks,

she received no other payment between June 1 and Dec. 30, 2019.

         11.     Ms. Sanchez repeatedly called Mr. Villacis to ask for her money. Starting around

August 2019, Mr. Villacis often did not pick up the phone when Ms. Sanchez called. The few
              Case 3:20-cv-00168-VAB Document 1 Filed 02/06/20 Page 3 of 4



times Mr. Villacis or his representative did answer, they assured Ms. Sanchez that she would be

paid at some point soon.

            12.    Starting around the end of October, 2019, Mr. Villacis told Ms. Sanchez that he

did not know who she was, and denied employing her.


                             COUNT ONE – FAIR LABOR STANDARDS ACT

            13.    By the conduct described above, Defendants Villacis and AV Janitorial violated

Plaintiff’s right to be paid a minimum wage consistent with the provisions of the Fair Labor

Standards Act, 29 U.S.C. §206(a)(1), et seq.

            14.    Defendants’ conduct as described above was willful, and Plaintiff Sanchez

suffered an illegal loss of compensation.

                  COUNT TWO – CONNECTICUT GENERAL STATUTES § 31-58, et seq.

            15.    By the conduct described above, Defendants Villacis and AV Janitorial violated

Plaintiff’s right to be paid a minimum wage consistent with Connecticut General Statutes §§ 31-

58(i)(1).

            16.    Defendants’ violation of the Connecticut General Statutes was made in bad faith,

was arbitrary, and was unreasonable.

            17.    Because of Defendants’ conduct, Plaintiff Sanchez suffered an illegal loss of

compensation.

                                           PRAYER FOR RELIEF

            WHEREFORE the Plaintiff prays that the Court award her:

                   1. All compensation due to her by Defendants Villacis and AV Janitorial.

                   2. Liquidated damages (compensatory) in an amount equal to her unpaid

                      minimum wage, pursuant to 29 U.S.C. § 216(b);
          Case 3:20-cv-00168-VAB Document 1 Filed 02/06/20 Page 4 of 4



               3. Double damages (punitive) in an amount equal to her unpaid minimum wage,

                   pursuant to Conn. Gen. Stat. § 31-68(a);

               4. Plaintiff’s costs and reasonable attorney’s fees pursuant to 29 U.S.C. § 216(b)

                   and Conn. Gen. Stat. §31-72;

               5. Emotional distress damages;

               6. Nominal damages; and

               7. Such other legal or equitable relief as the Court may deem just.



                                               THE PLAINTIFF


       By:     _/s/___________________
                                               James Bhandary-Alexander
                                               Ct28135
                                               New Haven Legal Assistance Assoc.
                                               426 State Street
                                               New Haven, CT 06510
                                               (203) 946-4811
                                               (203) 498-9271 fax
                                               Email: jbhandary-alexander@nhlegal.org
                                               Her Attorney



                                 CERTIFICATE OF SERVICE

       I hereby certify that on ___________, a copy of the foregoing Complaint was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this

filing will be sent by e-mail to all parties by operation of the Court’s electronic filing system or

by mail as indicated on the Notice of Electronic Filing. Parties may access this filing through the

Court’s CM/ECF System.



                                               /s/ James Bhandary-Alexander
